DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim, 1, 6, 7, 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170082552 A1) (Kim) in view of Hyun (US 20030001117 A1).
Regarding claim 1, Kim discloses an inspection system comprising:
a laser to project a line onto a wafer to be inspected;
Fig. 1 and [0048]-[0049] for the light source part 110 may generate and irradiate incident light L1. In some embodiments, the light source part 110 may be, but not limited to, laser produced plasma (LPP).
a magnification changer including a plurality of selectable lenses of different magnification; and
Fig. 1 and [0067] Referring again to FIG. 1, the detection optical unit 500 may include a tube lens array 510, a second beam splitter 520, a first detector 530, and a second detector 540. The tube lens array 510 may include a body 512 and a tube lens part 514. The tube lens part 514 may be provided in the body 512. The tube lens part 514 may include a plurality of tube lenses. As illustrated in FIG. 1, the tube lens part 514 may include a first tube lens 514a, a second tube lens 514b, and a third tube lens 514c. The first, second, and third tube lenses 514a, 514b, and 514c may have magnifications different from each other. Since the first to third tube lenses 514a, 514b, and 514c may have magnifications different from each other, the control unit 600 may select an optimized one of the first to third tube lenses 514a, 514b, and 514c as the magnification is changed.
a first camera to image the line projected onto the wafer, wherein the first camera is a three-dimensional and output the three-dimensional line data [0069] The second beam splitter 520 may be disposed in front of the tube lens array 510. The second beam splitter 520 may guide the reflective light L2 to the first and second detectors 530 and 540. For example, the second beam splitter 520 may transmit a portion of the reflective light L2 to provide the transmitted portion of the reflective light L2 to the first detector 530 and may reflect another portion of the reflective light L2 to provide the reflected portion of the reflective light L2 to the second detector 540. In some embodiments, the second beam splitter 520 may include a half mirror. 
 wherein each lens of the magnification changer provides the same nominal focal plane position of the first camera with respect to the wafer.
Fig. 3 for 514a. 514b and 514c which have same position with respect to the 
wafer. 
However, Kim fails to disclose wherein the first camera is a three-dimensional and output the three-dimensional line data  and output the three-dimensional line data indicating the height of features of the wafer
In the same filed of endeavor, Hyun discloses wherein the first camera is a three-dimensional and output the three-dimensional line data  and output the three-dimensional line data indicating the height of features of the wafer
[0055] FIG. 7 is a flowchart of the dimensional measurement procedures To carry out the dimensional measurement, the photographic device 104 needs to grab the image 701 to obtain the distorted contour lines of light from the object feature surface. The frame grabber 113 is used to obtain the photographic device image to transfer the data to the processor 116. Once the processor receives the image data from the frame grabber, software algorithms will be used to process the image 702 to extract the object feature height information. Scanning will be carried out till the defined area is completely scanned 703. Using photographic device 104 calibration data and optical setup data (i.e., projection angles 208, 308), the obtained reflected contour for the object feature could be converted into world coordinate space 704. Since the scanning utilize traversing mechanism to scan the desired areas, the converted world coordinates and the traversing mechanism coordinates need to be added together 705, which finally can represent the three-dimensional representation of the desired object feature.
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of converting the two image to the three image as disclosed by Hyun to the system/method of generating image as disclosed by Kim in order to measuring a height of a location on an object

Regarding claim 6, Hyun discloses the inspection system of claim 1, further comprising:
a second camera to image a line projected onto the wafer and output three-dimensional line data indicating the height of features of the wafer.
[0055] FIG. 7 is a flowchart of the dimensional measurement procedures To carry out the dimensional measurement, the photographic device 104 needs to grab the image 701 to obtain the distorted contour lines of light from the object feature surface. The frame grabber 113 is used to obtain the photographic device image to transfer the data to the processor 116. Once the processor receives the image data from the frame grabber, software algorithms will be used to process the image 702 to extract the object feature height information. Scanning will be carried out till the defined area is completely scanned 703. Using photographic device 104 calibration data and optical setup data (i.e., projection angles 208, 308), the obtained reflected contour for the object feature could be converted into world coordinate space 704. Since the scanning utilize traversing mechanism to scan the desired areas, the converted world coordinates and the traversing mechanism coordinates need to be added together 705, which finally can represent the three-dimensional representation of the desired object feature.

Regarding claim 7, Kim discloses the inspection system of claim 1, further comprising: 
a second camera,
wherein the first camera and the second camera are coupled to an optical path by a beam splitter such that the first camera and the second camera substantially share the same field of view.
[0067] Referring again to FIG. 1, the detection optical unit 500 may include a tube lens array 510, a second beam splitter 520, a first detector 530, and a second detector 540. The tube lens array 510 may include a body 512 and a tube lens part 514. The tube lens part 514 may be provided in the body 512. The tube lens part 514 may include a plurality of tube lenses. As illustrated in FIG. 1, the tube lens part 514 may include a first tube lens 514a, a second tube lens 514b, and a third tube lens 514c. The first, second, and third tube lenses 514a, 514b, and 514c may have magnifications different from each other. Since the first to third tube lenses 514a, 514b, and 514c may have magnifications different from each other, the control unit 600 may select an optimized one of the first to third tube lenses 514a, 514b, and 514c as the magnification is changed. Thus, the quality of an image detected by the detection optical unit 500 may be improved as compared with the quality of an image detected by an apparatus having a single focusing lens. In other word, one of the tube lenses of which each has the minimum aberration in a corresponding magnification may be selected to improve the quality of the detected image.
	
Regarding claim 14, Kim discloses a method for inspecting a wafer, the method comprising: 
projecting a laser line onto a wafer to be inspected;
Fig. 1 and [0048]-[0049] for the light source part 110 may generate and irradiate incident light L1. In some embodiments, the light source part 110 may be, but not limited to, laser produced plasma (LPP).
acquiring two-dimensional images of the laser line via a three-dimensional camera; 
Fig. 1 and [0067] Referring again to FIG. 1, the detection optical unit 500 may include a tube lens array 510, a second beam splitter 520, a first detector 530, and a second detector 540. The tube lens array 510 may include a body 512 and a tube lens part 514. The tube lens part 514 may be provided in the body 512. The tube lens part 514 may include a plurality of tube lenses. As illustrated in FIG. 1, the tube lens part 514 may include a first tube lens 514a, a second tube lens 514b, and a third tube lens 514c. The first, second, and third tube lenses 514a, 514b, and 514c may have magnifications different from each other. Since the first to third tube lenses 514a, 514b, and 514c may have magnifications different from each other, the control unit 600 may select an optimized one of the first to third tube lenses 514a, 514b, and 514c as the magnification is changed.
However, Kim fails to disclose and converting, by the three-dimensional camera  the two-dimensional images into three- dimensional line data indicating the height of features of the wafer.
In the same filed of endeavor, Hyun discloses converting, by the three-dimensional camera  the two-dimensional images into three- dimensional line data indicating the height of features of the wafer.
 [0055] FIG. 7 is a flowchart of the dimensional measurement procedures To carry out the dimensional measurement, the photographic device 104 needs to grab the image 701 to obtain the distorted contour lines of light from the object feature surface. The frame grabber 113 is used to obtain the photographic device image to transfer the data to the processor 116. Once the processor receives the image data from the frame grabber, software algorithms will be used to process the image 702 to extract the object feature height information. Scanning will be carried out till the defined area is completely scanned 703. Using photographic device 104 calibration data and optical setup data (i.e., projection angles 208, 308), the obtained reflected contour for the object feature could be converted into world coordinate space 704. Since the scanning utilize traversing mechanism to scan the desired areas, the converted world coordinates and the traversing mechanism coordinates need to be added together 705, which finally can represent the three-dimensional representation of the desired object feature.
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of converting the two image to the three image as disclosed by Hyun to the system/method of generating image as disclosed by Kim in order to measuring a height of a location on an object

Regarding claim 15, Kim discloses the method of claim 14, further comprising:
acquiring two-dimensional images of the laser line via a further camera.
Fig. 1 and [0067] Referring again to FIG. 1, the detection optical unit 500 may include a tube lens array 510, a second beam splitter 520, a first detector 530, and a second detector 540. The tube lens array 510 may include a body 512 and a tube lens part 514. The tube lens part 514 may be provided in the body 512. The tube lens part 514 may include a plurality of tube lenses. As illustrated in FIG. 1, the tube lens part 514 may include a first tube lens 514a, a second tube lens 514b, and a third tube lens 514c. The first, second, and third tube lenses 514a, 514b, and 514c may have magnifications different from each other. Since the first to third tube lenses 514a, 514b, and 514c may have magnifications different from each other, the control unit 600 may select an optimized one of the first to third tube lenses 514a, 514b, and 514c as the magnification is changed.

Regarding claim 16, Kim discloses an inspection system comprising: 
light emitting means for projecting a laser line onto a wafer to be inspected; 
Fig. 1 and [0048]-[0049] for the light source part 110 may generate and irradiate incident light L1. In some embodiments, the light source part 110 may be, but not limited to, laser produced plasma (LPP).
magnification changing means optically between the wafer to be inspecting and the imaging means, the magnification changing means including a plurality of selectable lenses of different magnification; 
Fig. 1 and [0067] Referring again to FIG. 1, the detection optical unit 500 may include a tube lens array 510, a second beam splitter 520, a first detector 530, and a second detector 540. The tube lens array 510 may include a body 512 and a tube lens part 514. The tube lens part 514 may be provided in the body 512. The tube lens part 514 may include a plurality of tube lenses. As illustrated in FIG. 1, the tube lens part 514 may include a first tube lens 514a, a second tube lens 514b, and a third tube lens 514c. The first, second, and third tube lenses 514a, 514b, and 514c may have magnifications different from each other. Since the first to third tube lenses 514a, 514b, and 514c may have magnifications different from each other, the control unit 600 may select an optimized one of the first to third tube lenses 514a, 514b, and 514c as the magnification is changed.
wherein each lens of the magnification changing means provides the same nominal focal plane position of the imaging means with respect to the wafer.
Fig. 1 and [0067] Referring again to FIG. 1, the detection optical unit 500 may include a tube lens array 510, a second beam splitter 520, a first detector 530, and a second detector 540. The tube lens array 510 may include a body 512 and a tube lens part 514. The tube lens part 514 may be provided in the body 512. The tube lens part 514 may include a plurality of tube lenses. As illustrated in FIG. 1, the tube lens part 514 may include a first tube lens 514a, a second tube lens 514b, and a third tube lens 514c. The first, second, and third tube lenses 514a, 514b, and 514c may have magnifications different from each other. Since the first to third tube lenses 514a, 514b, and 514c may have magnifications different from each other, the control unit 600 may select an optimized one of the first to third tube lenses 514a, 514b, and 514c as the magnification is changed.
However, Kim fails to disclose imaging and converting means for imaging the line projected onto the wafer, for converting the Imaged line into three-dimensional line data, and for outputting the outputting three-dimensional line data indicating the height of features of the wafer; 
In the same filed of endeavor, Hyun discloses imaging and converting means for imaging the line projected onto the wafer, for converting the Imaged line into three-dimensional line data, and for outputting the outputting three-dimensional line data indicating the height of features of the wafer; 
 [0055] FIG. 7 is a flowchart of the dimensional measurement procedures To carry out the dimensional measurement, the photographic device 104 needs to grab the image 701 to obtain the distorted contour lines of light from the object feature surface. The frame grabber 113 is used to obtain the photographic device image to transfer the data to the processor 116. Once the processor receives the image data from the frame grabber, software algorithms will be used to process the image 702 to extract the object feature height information. Scanning will be carried out till the defined area is completely scanned 703. Using photographic device 104 calibration data and optical setup data (i.e., projection angles 208, 308), the obtained reflected contour for the object feature could be converted into world coordinate space 704. Since the scanning utilize traversing mechanism to scan the desired areas, the converted world coordinates and the traversing mechanism coordinates need to be added together 705, which finally can represent the three-dimensional representation of the desired object feature.
Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of converting the two image to the three image as disclosed by Hyun to the system/method of generating image as disclosed by Kim in order to measuring a height of a location on an object

Regarding claim 18, Kim discloses the inspection system of claim 16, wherein the imaging means comprises: a first camera provided a three-dimensional camera, and a second camera, wherein the first camera and the second camera are coupled to an optical path by a beam splitter such that the first camera and the second camera substantially share the same field of view.
[0067] Referring again to FIG. 1, the detection optical unit 500 may include a tube lens array 510, a second beam splitter 520, a first detector 530, and a second detector 540. The tube lens array 510 may include a body 512 and a tube lens part 514. The tube lens part 514 may be provided in the body 512. The tube lens part 514 may include a plurality of tube lenses. As illustrated in FIG. 1, the tube lens part 514 may include a first tube lens 514a, a second tube lens 514b, and a third tube lens 514c. The first, second, and third tube lenses 514a, 514b, and 514c may have magnifications different from each other. Since the first to third tube lenses 514a, 514b, and 514c may have magnifications different from each other, the control unit 600 may select an optimized one of the first to third tube lenses 514a, 514b, and 514c as the magnification is changed. Thus, the quality of an image detected by the detection optical unit 500 may be improved as compared with the quality of an image detected by an apparatus having a single focusing lens. In other word, one of the tube lenses of which each has the minimum aberration in a corresponding magnification may be selected to improve the quality of the detected image.

Allowable Subject Matter
Claims 2-6, 8-13, 17,19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422